DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Pub. No. 2011/0182029) in view of Jonsson et al. (US Patent No. 9,465,276).
Regarding claims 1-3, 7, 9 and 14-15, Wu teaches a housing comprising:
a bezel (103) including first opening extending through a recess included in the bezel;
a first and second magnet (16b) in the internal volume of the housing;
a cover (14) has a total length less than a corresponding total length of the recess [claim 3];
wherein the bezel has a uniform thickness along the entirety of a perimeter of the bezel (Fig. 1) [claim 7]; and 

Wu does not specifically teach the cover is a ferromagnetic cover disposed in the recess and magnetically coupled to the first magnet and the second magnet, wherein the ferromagnetic cover includes a second opening to expose a viewing portion of the first opening when the ferromagnetic cover is positioned adjacent to a first side surface of the recess, wherein each surface of the ferromagnetic cover comprises a mechanical connectionless surface [claim 2]; 
Jonsson teaches a housing comprising: a ferromagnetic cover magnetically coupled to a first magnet and a second magnet, wherein the ferromagnetic cover (320) includes a second opening (Fig. 3A, item 322) to expose a viewing portion of the first opening when the ferromagnetic cover is positioned adjacent to a first side surface, wherein each surface of the ferromagnetic cover comprises a mechanical connectionless surface. 
It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify said cover to include a ferromagnetic cover as  taught by Jonsson in order to facilitate a magnetic coupling of the ferromagnetic cover to the bezel.
Regarding claims 4-6 and 9, Wu, as modified by Jonsson, teaches the invention as claimed above. Jonsson further teaches the first magnet is positioned on a first side of the first opening and the second magnet is positioned on a second side of the first opening that is opposite the side of the opening [claim 4]; wherein the first side of the first opening and the second side of the first opening are disposed along a substantially horizontal plane [claim 5]; and the housing further comprising a third magnet (216) positioned on the first side of the first opening and a fourth magnet (219) positioned on the second side of the first opening [claim 6].
Regarding claims 10-12, Wu teaches an electronic device comprising:
a camera includes a lens (12);
a housing including:

	a first magnet (16b) and a second magnet (16b) in the internal volume of the housing;
wherein the lens is recessed a distance from the ferromagnetic cover (Fig. 4A) [claim 11]; and 
a visual indicator (Fig. 1, item 113), wherein the ferromagnetic cover includes a third opening (122) adjacent to the visual indicator when the ferromagnetic cover is adjacent to the first side. 
Wu does not specifically teach a ferromagnetic cover including: a second opening to expose the lens when the ferromagnetic cover is positioned adjacent to a first side surface of the recess; and a continuous portion to obscure the lens when the ferromagnetic cover is positioned adjacent to a second side surface of the recess.
Jonsson teaches an electronic device comprising: a ferromagnetic cover (220) including: a second opening (222) to expose the lens when the ferromagnetic cover is positioned adjacent to a first side surface of the recess; and a continuous portion to obscure the lens when the ferromagnetic cover is positioned adjacent to a second side surface of the recess.
It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify said cover to include a ferromagnetic cover as taught by Jonsson in order to facilitate a magnetic coupling of the ferromagnetic cover to the bezel.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Jonsson as applied to claim 10 above, and further in view of Avni et al. (US Pub. No. 2006/0184039).
Regarding claim 13, Wu, as modified by Jonsson, teaches all the claimed limitations except for the camera is a shutter less camera, however shutterless camera are well-known to one having an ordinary skill in the art as evidence by Avni (para. 181). Therefore, it would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852